UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                            -X
MARILYN REYES,individimlly and on behalf of all
others similarly situated,                                                 MEMORANDUM & ORDER

                                Plaintiff,                                   18-CV-2250(NGG)(RML)

                -against-

CRYSTAL FARMS REFRIGERATED DISTRIBUTION
COMPANY,

                                Defendant.
                                                            -X
NICHOLAS G. GARAUFIS,United States District Judge.

        Plaintiff Marilyn Reyes brings this putative class action against Defendant Crystal Farms

Refiigerated Distribution Company. Plaintiff alleges that Defendant's representations were

false, deceptive, and misleading, violating New York General Business Law("NY GBL")§§349

and 350. (Am. Compl.(Dkt. 13).) Plaintiff also brings claims ofnegligent misrepresentation,

breach of express and implied warranty of merchantability, fraud, and vmjust enrichment. (Id.)

        Before the court is Defendant's motion to dismiss for failure to state a claim, pursuant to

Fed. R. Civ. P. 12(b)(6), or, in the alternative, to strike Plaintiff's nationwide class allegations,

pursuant to Fed. R. Civ. P. 12(f). CSee Def. Mot. to Dismiss("Mot.")(Dkt. 14).) For the

following reasons. Defendant's motion to dismiss is GRANTED in full.

I.     BACKGROUND

       The court takes the following statement offacts largely from Plaintiff's complaint,the

well-pleaded allegations of which the court generally accepts as true for purposes of Defendant's

motion to dismiss. N.Y. Pet Welfare Ass'n v. City ofNew York. 850 F.3d 79, 86(2d Cir. 2017).
           A.       Factual Allegations

           Defendant, a Minnesota-based corporation, distributes, markets, labels, and sells

 refiigerated ready-to-eat mashed potatoes under the "Diner's Choice" brand. (Am. Compl.^ 1,

 99.) The front label ofthe packages includes an image of mashed potatoes, a graphic

 distinguishing the various types of mashed potatoes sold by Defendant,^ an image of butter, the

  words"made with real butter" in a golden seal, and the words "made with fresh whole potatoes"




                                                     JBtUTTERj




 (Id. Tf 4.) The ingredient list on the back ofthe packages indicates that the mashed potatoes also

 contain margarine. (Id. Tf 5.) Margarine is listed as the fourth ingredient, following potatoes,

 whole milk, and butter. (Id) Under the ingredients list is the following statement in bold:

 "Partially produced with genetic engineering (margarine)":




'Defendant's mashed potatoes are available in the following varieties: traditional, garlic, country-style, and sweet.
(Am. Compl. If 2.)
          i ^ ' .. .                         [fi5REDlENTS:H)TAlC6.«£Mm&mSfjm,Sl'v

                                  "ft v-ft   mm ik tm a sf       to,'^^ais       i
                                             m^^ES.^lE^m ma mmz
            -^itfiWJNi<'::.'"v ^ «/o>        M?,     Cii ISS D? HiE
             iili1Tift"ii>ii^_^
               .^trss Si
            .^- '•'s'-'! m
                                             PARmiYP800UCED WITH GBiETlC
                                             SMCINEEfllNSIMARSAIMEi

(Id.) Plaintiff alleges that the products—^in addition to containing margarine—are not "fresh"

because they contain artificial preservatives enabling them to have a three-month shelf life,

whereas fresh mashed potatoes have a seven-to-ten day shelflife. (Id.      75-76.) In 2017 or

2018,Plaintiff paid $3.99 per product for Defendant's mashed potatoes—"a premium price

compared to other similar products"—in reliance on Defendant's misleading representations.

(Id1|1f82,100-01.)

       B.               Procedural History

       Plaintifffiled this suit on April 4,2018(Compl.(Dkt. 1)) and filed an amended complaint

on October 19,2018, bringing five claims(Am. Compl.).

       First. Plaintiff claims that Defendant's representations were false, deceptive, and

misleading, violating NY GEL §§349 and 350, because Plaintiff believed, based on Defendant's

representations, that the mashed potatoes did not contain margarine and were fresh. (Id.     102-

07.)

       Second. Plaintiff brings a claim for negligent misrepresentation, alleging that Defendant

misrepresented the composition ofits mashed potatoes by(1)highlighting that they contain

butter, giving consumers the impression that the product did not contain margarine, and(2)

implying the mashed potatoes were fresh. (Id. Tf 109.) According to Plaintiff, Defendant had a

duty to not deceptively describe the mashed potatoes, based in part on Defendant's position as a

                                                 3
trusted brand. (Id. ^^110-13.) Further, Defendant allegedly knew(or should have known)that

its advertising was false or misleading. Cld.) Plaintiff claims that these alleged

misrepresentations induced it to pmchase the mashed potatoes, and that Plaintiffs reliance on the

misrepresentations was reasonable and justifiable. (Id 1115.)

       Third. Plaintiff claims that Defendant breached an express warranty and an implied

warranty of merchantability. (Id      117-23.) In Plaintiffs view. Defendant warranted to

Plaintiff that the mashed potatoes did not contain margarine and were fresh. Qd 1119.) Per

Plaintiff, "[sjince it is not conceivable to have mashed potatoes with butter and margarine, no

reasonable consumer would expect the [mashed potatoes] to contain margarine." (Id ^ 120.)

Plaintiff avers that she relied on Defendant's claims in paying more for the mashed potatoes than

she would have otherwise.(Id 1123.)

       Fourth. Plaintiff brings a fraud claim, alleging that Defendant's intent in advertising that

its mashed potatoes were made with real butter and fresh whole potatoes was to prey on

consumers' expectations. (Id ^ 125.) Defendant was allegedly motivated by a desire to increase

its market share in the mashed potatoes industry. (Id    126.)

       Finallv. Plaintiff contends that Defendant was unjustly enriched by its actions, to the

detriment ofPlaintiff and the putative class members. (Id        128-29.) Plaintiff seeks restitution

and disgorgement of Defendant's inequitably obtained profits. (Id T[ 129.)

       Defendant now moves to dismiss the amended complaint in its entirety. (Mot.)

Defendant maintains that:(1)Plaintiff has failed to state a claim;(2)even if she had, her claims

(all of which are rooted in state law)are expressly preempted by the Food, Drug, and Cosmetic

Act("FDCA"); and (3)in any event, her purported nationwide class allegations should be

dismissed because her false advertising claims under New York state law cannot apply to



                                                 4
transactions occurring outside ofNew York. (Def. Mem.in Supp. of Mot. to Dismiss("Mem.")

(Dkt. 14-1).)

II.    LEGAL STANDARD


       To survive a motion to dismiss under Rule 12(b)(6), the Amended Complaint must

present sufficient facts that, when accepted as true,"state a claim to relief that is plausible on its

face." Bell Atl. Corp. v. Twomblv.550 U.S. 544,570(2007). Accordingly,for the purposes of

deciding Defendants' motion,the court "accept[s] all factual allegations in the [cjomplaint as

true" and will "draw all reasonable inferences in [Plaintiff's] favor." L-7 Designs. Inc. v. Old

Naw.LLC.647 F.3d 419,429(2d Cir. 2011)(citation and intemal quotation marks

omitted). The court is not, however,required to accept as true allegations that amount to "legal

conclusions couched as a factual allegation" or "naked assertion[s] devoid offurther factual

enhancement." See Ashcroft v. labal. 556 U.S. 662,678(2009)(citation omitted).

       A claim has "facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct


alleged." Id A complaint falls short ofthis standard when its well-pleaded factual allegations

are "merely consistent with" or suggest the "possibility" that a defendant is liable. Id (intemal

citation and quotation marks omitted). A plaintiff must therefore plead sufficient factual content

to "nudge[]" their claim "across the line from conceivable to plausible." Id at 680

(quoting Twomblv.550 U.S. at 570).
ni.      DISCUSSION,

         For the following reasons, the court finds that Plaintiff has failed to state a claim with

respect to any of her five causes of action.^

         A.       New York General Business Law §§ 349 and 350

                  1.       Legal Standard

         New York General Business Law §§ 349 and 350 prohibit any "[d]eceptive acts or

practices in the conduct of any business, trade or commerce or in the furnishing of any service,"

and "false advertising," which means advertising that is "misleading in a material respect." N.Y.

Gen. Bus. Law §§ 349, 350,350-a. "To assert a claim xmder either section, a plaintiff must

establish that the defendant engaged in consumer oriented conduct that is materially misleading,

and plaintiff was injured as a result ofthe deceptive act or practice." Bowring v. Sapporo

U.S.A.. Inc.. 234 F. Supp. 3d 386, 390(E.D.N.Y. 2017)(citation omitted). "To prove conduct

was materially misleading, a plaintiff must demonstrate that it would mislead 'a reasonable

consmner acting reasonably under the circumstances.'" Id (quoting Orlander v. Staples. Inc..

802 F.3d 289,300(2d Cir. 2015)). "This reasonable consumer inquiry is factual and in most

instances, not resolved at the motion to dismiss stage. However, a court may determine as a

matter oflaw that an allegedly deceptive practice would not have misled a reasonable

consumer." Id (citing Fink v. Time Warner Cable. 714 F.3d 739, 742(2d Cir. 2013)).

    "[I]n deteriiiining whether a reasonable consumer would have been misled by a particular

advertisement, context is crucial." Fink. 714 F.3d at 742. "For example, under certain

circumstances, the presence of a disclaimer or similar clarifying language may defeat a claim of



^ The court does not reach Defendant's arguments that Plaintiffs claims are expressly preempted by the FDCA or
that her purported nationwide class allegations should be struck because her false advertising claims imder New
York state law cannot apply to transactions occurring outside ofNew York. ("See Mem. at 4-8, 19-20.)

                                                         6
deception." Id. (citations omitted). "If a plaintiff alleges that an element of a product's label is

misleading, but another portion ofthe label would dispel the confusion, the court should ask

whether the misleading element is ambiguous. If so, the clarification can defeat the claim."

Davis V. Hain Celestial Grp.. Inc.. 297 F. Supp. 3d 327, 334(E.D.N.Y. 2018)(citation omitted).

"This is because reasonable consiimers understand that, with vague product descriptions, the

devil is in the details." Id.(citation and quotation marks omitted). "In evaluating the efficacy of

such a disclaimer, courts consider factors such as the font size, placement, and emphasis."

Bowring,234 P. Supp. 3d at 390 fciting Delgado v. Ocwen Loan Servicing. LLC.. No. 13-CV-

4427(NGG),2014 WL 4773991, at *8(E.D.N.Y. Sept. 24, 2014)).

               2.      Application


    Plaintiff accuses Defendant of violating NY GBL §§ 349 and 350 because its packaging

represents that its mashed potatoes are "made with real butter" and "made with fresh whole

potatoes." (Am. Compl.       102-07.) This claim fails.

                       a.      "Made with Real Butter"

       The statement"made with real butter" does not violate NY GBL §§349 and 350 because

it is not misleading. Defendant's mashed potatoes contain butter. (Am. Compl.f 5.) To the

extent that including a label on a mashed-potatoes package indicating that the product is "made

with real butter" may create confusion as to whether the mashed potatoes also contain margarine,

such confusion is sufficiently dispelled by the ingredients label on the back ofthe package,

which states twice—and once in bold font set apart from the rest ofthe items listed in the

ingredients label—that the product contains margarine(Am. Compl.f 5).^Fink. 714 F.3d at

742("For example, under certain circumstances, the presence of a disclaimer or similar

clarifying language may defeat a claim of deception."(citation omitted)); Davis. 297 F. Supp. 3d
at 334("If a plaintiff alleges that an element of a product's label is misleading, but another

portion ofthe label would dispel the confusion,the court should ask whether the misleading

element is ambiguous. If so, the clarification can defeat the claim."(citation omitted)). These

statements that the mashed potatoes contain margarine are clearly visible. (See Am. Compl. Tf 5

(including a picture ofthe label).) A reasonable consumer who was concerned about whether the

mashed potatoes contained margarine would know that "the devil is in the details" and thus

would check the ingredients label. Davis. 297 F. Supp. 3d at 334. Additionally, Plaintiff does

not allege that the mashed potatoes contain more margarine than butter. In fact, butter precedes

margarine on the ingredients list on the back of Defendant's mashed-potatoes packaging(Am.

Compl.15),suggesting that the mashed potatoes contain more butter than margarine.                21

C.F.R. § 101.4 (generally requiring ingredients to be listed "in descending order of

predominance by weight").

       A recent case in this district, Davis v. Hain Celestial Grp.. Inc.. is analogous. There, the

defendant advertised that its juice was "cold-pressed,""fresh," "raw,""never heated," and

"never... cooked." Id. at 335. The plaintiff argued that these advertising labels created the

impression that the juice had not been processed after being cold pressed, when in fact it had

undergone processing in the form of"high pressure pascalization." Id. at 334. The court in that

case granted the defendant's motion to dismiss because(1)its juice was indeed cold-pressed,

although there were subsequent steps in the juice's production process;(2)a reasonable

consumer would understand "raw" to mean "uncooked" or "unheated," which the juice was;(3)

the juice packaging prominently displayed a label indicating that defendant "uses pressure

instead of heat to keep our beverages raw and safe"; and(4)a reasonable consumer would

understand "fresh" to be referring to the defendant's general attitude towards juice-making, as



                                                 8
was clearly explained by the text immediately following that term on the label. Id Like the

defendant's representations about its juice in Davis. Defendant's representation that its mashed

potatoes were "made with real butter" is truthful, and other labels on Defendant's packaging

dispelled any confusion about whether the mashed potatoes contained margarine.

        Additionally, a recent Second Circuit decision, Mantikas v. Kellogg Co.. 910 F.3d 633

(2d Cir. 2018),is not inconsistent with this court's decision here. In Mantikas. the Second

Circuit foimd it plausible that Kellogg's representation that its Cheez-It Crackers were "made

with whole grain" could be misleading because the Cheez-Its contained more enriched white

flour than whole wheat flour. 910 F.3d at 634-39. This case is distinguishable because Plaintiff

does not allege that Defendant's mashed potatoes contained more margarine than butter.

                      b.      "Made with Fresh Whole Potatoes"


       Defendant's representation that its mashed potatoes are "made with fresh whole potatoes"

does not violate NY GBL §§ 349 and 350 either, for two reasons. First. Plaintiff does not allege

that this statement is untmthful—he,that Defendant does not incorporate raw, unfrozen potatoes

into its product. Second,in the court's view. Plaintiffs allegation is implausible. "Made with

fresh whole potatoes" does not suggest that the mashed potatoes are themselves "fresh."

According to the Food and Dmg Adrninistration,"fresh" means generally that a food "is in its

raw state and has not been frozen or subjected to any form ofthermal processing or any other

form of preservation." 21 C.F.R. 101.95(a). In other words,"fresh" means rmfrozen and

uncooked. As Defendant notes(Mem. at 13)and Plaintiff does not dispute, mashed potatoes

cannot be "fresh" because potatoes must be cooked before they are mashed. Contrary to

Plaintiffs suggestion(Am. Compl.      75-76), the court does not believe a reasonable consvuner

would be misled into believing that Defendant's mashed potatoes lacked artificial preservatives.



                                               9
        The comt therefore dismisses Plaintiff's NY GBL §§ 349 and 350 claims.

        B.     Fraud and Negligent Misrepresentation

       Plaintiff also brings fraud and negligent-misrepresentation claims based on Defendant's

statements that its mashed potatoes are "made with real butter" and "made with fresh whole

potatoes." (Am. Compl.      102-07.) The court addresses these claims together because they

have overlapping elements. See, e.g.. Bowring.234 F. Supp. 3d at 392(addressing fraud and

negligent-misrepresentation claims together).

       "To state a claim for fraud under New York law, a plaintiff must allege '(1) a material

misrepresentation or omission offact;(2)which the defendant knew to be false.'" Id (quoting

Fin. Guar. Ins. Co. v. Putnam Advisory Co.. LLC. 783 F.3d 395,402(2d Cir. 2015)).

"Similarly,to allege a negligent misrepresentation claim, a complaint must establish that '(1)the

defendant had a duty, as a result ofa special relationship, to give correct information;(2)the

defendant made a false representation that he or she should have known was incorrect.'" Id.

(quoting Hvdro Inv'rs. Inc. v. Trafalgar Power Inc.. 227 F.3d 8,20(2d Cir. 2000)).

       As explained above. Plaintiff has not alleged that either ofthe representations at issue

were false. Thus,the court dismisses her fraud and negligent-misrepresentation claims.

       C.      Breach of Express Warranty and Implied Warranty of Merchantability

               1.     Express Warranty

       "To prevail on a claim of breach ofexpress warranty, a plaintiff must show 'an

affirmation offact or promise by the seller, the natural tendency of which was to induce the

buyer to purchase and that the warranty was relied upon.'" Viania v. Zimmer. Inc.. No. 17-CV-

1641 (ADS),2017 WL 5714725, at *2(E.D.N.Y. Nov. 27,2017)(quoting Factorv Assocs. &

Exporters. Inc. v. Lehigh Safety Shoes Co. LLC. 382 F. App'x 110, 111-12(2d Cir. 2010)).



                                                10
"Any affirmation offact or promise made by the seller to the buyer which relates to the goods

and becomes part ofthe basis ofthe bargain creates an express warranty that the goods shall

conform to the affirmation or promise." N.Y. U.C.C. § 2-313(l)(a). Moreover,"[a]ny

description ofthe goods which is made part ofthe basis ofthe bargain creates an express

warranty that the goods shall conform to the description." Id. § 2-313(l)(b).

         As explained above,Plaintiff has not plausibly alleged that either ofthe representations at

issue were false or misleading. Defendant warranted that its mashed potatoes were "made with

real butter" and "made with fresh whole potatoes"—^not that the mashed potatoes lacked

margarine or were themselves "fresh." Thus,the court dismisses Plaintiffs claim for breach of

express warranty.

                  2.       Implied Warrantv of Merchantability

         "[T]he implied warranty of merchantability is a guarantee by the seller that its goods are

fit for the intended purpose for which they are used and that they will pass in the trade without

objection." Prue v. Fiber Composites. LLC.No. ll-CV-3304(ERK),2012 WL 1314114, at *10

(E.D.N.Y. Apr. 17,2012)(quoting Woicik v. Empire Forklift. Inc.. 783 N.Y.S.2d 698,700(N.Y.

App. Div. 2004)). Privity between a plaintiff and a defendant is required for the plaintiffto

recover damages for financial injury in a breach-of-implied-warranty claim.^ See Weisblinn v.
Pronhase Labs. Inc.. 88 F. Supp. 3d 283,296(S.D.N.Y. 2015); Prue, 2012 WL 1314114, at *10-

11 (same).




^ Plaintiff maintains that"a privity-like relationship can be established where one party 'hold[s] unique or special
expertise,' sufficient to make the speaker aware that the other party would rely on the other information provided to
them.'" (PI. Opp'n to Mot. for Summ. J.(Dkt. 15)at 9(quoting Suez Eouitv Inv'rs. L.P. v. Toronto-Dominion
Rank 250 F.3d 87,103(2d Cir. 2001).) Plaintiff is wrong. Suez Eouitv Inv'rs is inapposite because the excerpt
quoted by Plaintiff did not relate to a warraqty claim or a question of privity; instead, it concerned whether the
"special relationship" element of a negligent-misrepresentation claim had been met. 250 F.3d at 103.
                                                         11
        PlaintifPs injuries are financial. (See Am. Compl.     100-01). The required privity does

not exist here because Plaintiff has not alleged that she purchased the product directly from

Defendant. See, e.g.. Prue. 2012 WL 1314114, at *11 (finding no privity because the plaintiff

had failed to establish a direct contractual relationship between themselves and the defendant).

Accordingly, Plaintiffs claim for breach ofthe implied warranty of merchantability cannot

proceed.

        D.     Unjust Enrichment

       Plaintiff brings an unjust enrichment claim on the basis that "Defendant obtained benefits

and monies because the [mashed potatoes] were not as represented, to the detriment and

impoverishment of plaintiff and class members." (Am. Compl.1129.) This claim cannot

succeed "because it merely duplicates [Plaintiffs] other claims based on the same alleged

misrepresentations." Davis. 297 F. Supp. 3d at 338 (citing Corsello v. Verizon N.Y.. Inc.. 967

N.E.2d 1177,1885(N.Y. 2012));^Bowring. 234 F. Supp. 3d at 392(dismissing an unjust

enrichment claim because it was duplicative ofthe plaintiffs other claims that had failed).

"Unjust enrichment is not a catchall cause of action.... It is available only in unusual situations

when,though the defendant has not breached a contract nor committed a recognized tort,

circumstances create an equitable obligation running from the defendant to the plaintiff." Davis.

297 F. Supp. 3d at 338 (alteration adopted)(quoting Corsello. 967 N.E.2d at 1885). Plaintiff has

not properly alleged any such equitable obligation.




                                                12
IV.   CONCLUSION


      For the foregoing reasons, Defendant's(Dkt. 14) motion to dismiss Plaintiffs amended

complaint is GRANTED in full.


      SO ORDERED.
                                                                s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                      lylCHOLAS G. GARAUFIS
       July   2019                                             United States District Judge




                                            13
